                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 CURTIS ANDERSON,                                   Case No. 1:16-cv-00352-DAD-SAB (PC)
                Plaintiff,
                                                    ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM REGARDING
 v.                                                 CURTIS ANDERSON, BOP REGISTER #
                                                    59975-004, PLAINTIFF
 UNITED STATES OF AMERICA,
                                                    DATE: August 27, 2019
                        Defendant.                  TIME: 9:30 a.m.

       CURTIS ANDERSON, inmate, BOP Register # 59975-004, a necessary and material
witness on his own behalf in a settlement conference in this case on August 27, 2019, is confined
at FDC Miami, 33 NE 4th Street, Miami, FL 33132, in the custody of the Warden. In order to
secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate before Magistrate Judge Barbara A.
McAuliffe, by video-conference from his present place of confinement, to Courtroom #8, 6th
Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on August 27, 2019, at
9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, by video-conference, to testify in United States District Court at the time and place above,
and from day to day until completion of court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of FDC Miami

       WE COMMAND you to produce the inmate named above, along with any necessary legal
property, by video-conference, to testify before the United States District Court at the time and
place above, and from day to day until completion of the proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    August 1, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
